Opinion oe the Court, by
Judd, C. J.
The plaintiff seeks, by his action of ejectment, to recover possession of a parcel of land situated in Puuhale, Kalihi-kai, Oahu, being the land granted to one Kaililaukea by Royal Patent No. 5,033.
The ease was tried by Mr. Justice Austin, jury being waived, who rendered judgment in favor of plaintiff for one undivided half of the land. Plaintiff excepts to this judgment.
The essential facts of the case are as follows : Kaililaukea, the patentee, died intestate in 1853, leaving a daughter, Mahiai, by his wife, Hakookoo, who died before he did. Kaawihi, plaintiff, is the son and heir-at-law of Mahiai. This married couple, Kai-lilaukea and Hakookoo, had four children, Liaikulani (k) senior, Miha (w), Kaawihi first (k) and Mahiai (w). All these, except Mahiai, had died before Kaililaukea. At the death of Kaililau-kea there also survived Keoni Liaikulani, who is claimed by defendant to be a son of Liaikulani senior. The defendant Noa is in possession of the land as lessee of Mary Sylva Rose, who claims the land by deed of said Keoni Liaikulani, dated October 9, 1872.
The plaintiff offered evidence to prove that Keoni Liaikulani was not the legitimate son of Liaikulani. This was objected to, on the ground that plaintiff is estopped by certain records in the Supreme Court. These were produced in the case of Bose vs. Smith, ante, and are to be considered as evidence in the case before us. The decision in Bose vs. Smith is decisive of this case* *382The plaintiff cannot now say that Keoni Liaikulani was not the son of Liaikulani. Keoni, then, as the son of Liaikulani, was the grandson of Kaililaukea, and entitled to inherit from him equally with the plaintiff (who is also a grandson of Kaililaukea). The judgment below was right, and the exceptions are overruled.
A. S. Hartwell, for plaintiff.
E. Preston, for defendant.
Honolulu, June 8, 1885.